July 27, 2020
                                                                      Via USPS Certified Mail
Vision Systems
c/o Robin Bokilo
1801 Penn St, Unit 104,
Melbourne FL 32901, USA

                Re: Violation of U.S. Patents owned by Global Glass

Dear Vision Systems:
        Please be advised that I represent Global Glass Technologies, Inc. in regard to its
intellectual property rights. You are receiving this letter because my client has reason to believe
you are using its patented technology, namely its protected technology for controlling SPD
technology using a network, without a proper license to do so.
        Global Glass is the owner of the U.S. Patent Registration Nos.: 7,800,812; 8,098,421;
8,120,839; 8,792,154; 9,261,752; and 9,658,509. The patent most pertinent to this letter is
Registration No. 8,792,154. Registration No. 8,792,154 Patent can be viewed at the link:
https://patents.google.com/patent/US8792154B2/en?oq=8792154.
        It has come to my client’s attention that you have been incorporating its patented
technology in your SPD-Smartglass Dimmable Window Solutions. Your unlicensed use of Global
Glass’s patent(s) in connection with your SPD-Smartglass Dimmable Window Solutions
constitutes patent infringement under 35 U.S.C. § 271.
        In view of the above, Global Glass demands that you immediately cease and desist from
manufacturing, promoting, or selling the SPD-Smartglass Dimmable Window Solutions and any
other products that incorporate Global Glass’ patented technology unless and until a proper license
is obtained.
       Global Glass would like to resolve this matter amicably, ideally resulting in a license.
Please contact me at (561) 232-2222 or at cpalacios@legalbrains.com at your earliest
convenience so that we can discuss this matter. I look forward to hearing from you soon.
        This letter also serves as notice that you may not discard, destroy, alter, or otherwise
spoil any evidence relating to this matter until it is resolved or fully adjudicated.

                                                      Yours very truly,

                                                      Chezare Palacios
CP:ms




         270 SW Natura Avenue, Deerfield Beach, FL 33441 • 561.232.2222 • www.LegalBrains.com

                              DEERFIELD BEACH • MIAMI • TAMPA
